       Case 2:19-cv-01207-KG-SMV Document 40 Filed 10/30/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,
individually, and as Guardian and
Next Friend of Jane Doe 1, a minor child,
and
TONYA MALDONADO,
individually, and as Guardian and
Next Friend of Jane Doe 2, a minor child,

       Plaintiffs,

v.                                                                     No. 19-cv-1207 KG/SMV

FRANK RAMOS ARIAS and
SILVER CITY CONSOLIDATED SCHOOLS,

       Defendants.

                    ORDER ADOPTING MAGISTRATE JUDGE’S
            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION AND
              APPROVING SETTLEMENT INVOLVING MINOR CHILDREN

       THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PF&RD”) [Doc. 39], filed on October 27, 2020. On reference by the

undersigned, [Doc. 36], the Honorable Stephan M. Vidmar, United States Magistrate Judge, held

a fairness hearing, found that the settlement should be approved, and notified the parties of their

right to object within 14 days of the recommendation. At the fairness hearing, the parties stated

their intention to file no objection and waived the 14-day objection period.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Magistrate

Judge’s Proposed Findings and Recommended Disposition [Doc. 39] are ADOPTED.
      Case 2:19-cv-01207-KG-SMV Document 40 Filed 10/30/20 Page 2 of 2




      IT IS FURTHER ORDERED that the Joint Motion for Approval of Minors’ Settlement,

[Doc. 35], is GRANTED.

      IT IS SO ORDERED.


                                             ______________________________
                                             UNITED STATES DISTRICT JUDGE




                                         2
